                             Case 20-10951-BLS                     Doc 1        Filed 04/14/20             Page 1 of 16


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                              District of Delaware
                                          (State)                                                                                ☐ Check if this is an
Case number (if known):                                     Chapter       11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                    04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
      number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s Name                        Longview Power, LLC


                                          N/A
2. All other names debtor
   used
   in the last 8 years

     Include any assumed
     names, trade names, and
     doing business as names

3. Debtor’s federal Employer
   Identification Number                  XX-XXXXXXX
   (EIN)

4. Debtor’s address                    Principal place of business                                  Mailing address, if different from principal place
                                                                                                    of business
                                       1375 Fort Martin Road
                                       Number             Street                                    Number         Street


                                                                                                    P.O. Box
                                       Maidsville, WV 26541
                                       City                             State      Zip Code         City                         State     Zip Code

                                                                                                    Location of principal assets, if different from
                                                                                                    principal place of business
                                       Monongalia County
                                       County                                                       Number         Street




                                                                                                    City                         State     Zip Code




5. Debtor’s website (URL)          http://www.longviewpower.com/

6.   Type of debtor                ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                   ☐ Partnership (excluding LLP)

                                   ☐ Other. Specify:




      Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                              Case 20-10951-BLS                 Doc 1        Filed 04/14/20             Page 2 of 16
Debtor            Longview Power, LLC                                               Case number (if known)
           Name



                                        A. Check One:
7.   Describe debtor’s
     business                           ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                        ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                        ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                        ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                        ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                        ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        ☒ None of the above

                                        B. Check all that apply:
                                        ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                        ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                        ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                           http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                        2211 (Electric Power Generation, Transmission and Distribution)

8. Under which chapter of               Check One:
   the Bankruptcy Code is
   the debtor filing?                   ☐ Chapter 7

                                        ☐ Chapter 9

      A debtor who is a                 ☒ Chapter 11. Check all that apply:
      “small business debtor”
                                                          ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
      must check the first                                  noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
      sub-box. A debtor as                                  $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
      defined in § 1182(1)                                  operations, cash-flow statement, and federal income tax return or if any of these documents
      who elects to proceed                                 do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      under subchapter V of
                                                          ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate noncontingent liquidated
      chapter 11 (whether or
                                                            debts (excluding debts owed to insiders or affiliates) are less than $7,500,000 and it chooses to
      not the debtor is a
                                                            proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most
      “small business                                       recent balance sheet, statement of operations, cash-flow statement, and federal income tax
      debtor”) must check the                               return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      second sub-box.                                       1116(1)(B).
                                                          ☒ A plan is being filed with this petition.

                                                          ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                            creditors, in accordance with 11 U.S.C. § 1126(b).
                                                          ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing for
                                                            Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                          ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                        ☐ Chapter 12

9. Were prior bankruptcy            ☐ No                  Delaware                      08/30/2013            Case     13-12211
   cases                            ☒ Yes.     District                        When     MM/DD/YYYY           number
   filed by or against the
   debtor within the last 8                    District                        When                           Case
   years?                                                                                                    number
                                                                                        MM/DD/YYYY
     If more than 2 cases, attach
     a separate list.




     Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
                                   Case 20-10951-BLS                       Doc 1      Filed 04/14/20             Page 3 of 16
    Debtor          Longview Power, LLC                                                       Case number (if known)
             Name



    10. Are any bankruptcy cases          ☐ No
        pending or being filed by         ☒ Yes.                                                                       Relationship   Affiliate
                                                        Debtor       Longview Intermediate Holdings C, LLC
        a business partner or an
        affiliate of the debtor?                        District     District of Delaware
       List all cases. If more than                                                                                    When           04/14/2020
       1, attach a separate list.                       Case number, if known _______________________                                 MM / DD / YYYY

    11. Why is the case filed in          Check all that apply:
        this district?
                                          ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                               preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

    12. Does the debtor own or            ☒ No1
        have possession of any            ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        real property or personal
        property that needs                         Why does the property need immediate attention? (Check all that apply.)
        immediate attention?
                                                    ☐      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                           safety.
                                                           What is the
                                                hazard?

                                                    ☐      It needs to be physically secured or protected from the weather.

                                                    ☐      It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for
                                                           example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                    ☐      Other


                                                    Where is the
                                                property?
                                                                                       Number           Street



                                                                                       City                                   State      Zip Code

                                                Is the property insured?
                                                    ☐ No

                                                    ☐ Yes.         Insurance
                                                agency
                                                                   Contact name
                                                                   Phone




                          Statistical and administrative information

    13. Debtor's                      Check one:
        estimation of
        available funds               ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated                     ☒       1-49                         ☐   1,000-5,000                        ☐     25,001-50,000
        number of                     ☐       50-99                        ☐   5,001-10,000                       ☐     50,001-100,000
        creditors                     ☐       100-199                      ☐   10,001-25,000                      ☐     More than 100,000
                                      ☐       200-999




1      Although the Debtor is not aware of any definition of “imminent and identifiable hazard” as used in this form, the Debtor does not believe it owns or
       possesses any real or personal property that poses or is alleged to pose a threat of imminent and identifiable hazard to the public health or safety.

       Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 3
                            Case 20-10951-BLS                       Doc 1           Filed 04/14/20          Page 4 of 16
Debtor            Longview Power, LLC                                                  Case number (if known)
          Name



15. Estimated assets           ☐       $0-$50,000                   ☐     $1,000,001-$10 million             ☐     $500,000,001-$1 billion
                               ☐       $50,001-$100,000             ☐     $10,000,001-$50 million            ☐     $1,000,000,001-$10 billion
                               ☐       $100,001-$500,000            ☐     $50,000,001-$100 million           ☐     $10,000,000,001-$50 billion
                               ☐       $500,001-$1 million          ☒     $100,000,001-$500 million          ☐     More than $50 billion



16. Estimated                  ☐       $0-$50,000                    ☐    $1,000,001-$10 million             ☐    $500,000,001-$1 billion
    liabilities                ☐       $50,001-$100,000              ☐    $10,000,001-$50 million            ☐    $1,000,000,001-$10 billion
                               ☐       $100,001-$500,000             ☐    $50,000,001-$100 million           ☐    $10,000,000,001-$50 billion
                               ☐       $500,001-$1 million           ☒    $100,000,001-$500 million          ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature       The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    of authorized
    representative of debtor        I have been authorized to file this petition on behalf of the debtor.
                                    I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                    Executed on           04/14/2020
                                                           MM/ DD / YYYY


                                      /s/ Jeffery L. Keffer                                            Jeffery L. Keffer
                                         Signature of authorized representative of debtor               Printed name

                                         Title      Chief Executive Officer, President, Treasurer, and Secretary




18. Signature of attorney                        /s/ Daniel J. DeFranceschi                                    Date     04/14/2020
                                                 Signature of attorney for debtor                                      MM/DD/YYYY



                                                 Daniel J. DeFranceschi

                                                 Richards, Layton & Finger, P.A.
                                                 Firm name
                                                 One Rodney Square, 920 North King Street
                                                 Number               Street
                                                 Wilmington                                                            Delaware        19801
                                                 City                                                                  State             ZIP Code
                                                 (302) 651-7700                                                        defranceschi@rlf.com
                                                 Contact phone                                                              Email address
                                                 2732                                             Delaware
                                                 Bar number                                        State




   Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
                              Case 20-10951-BLS                           Doc 1      Filed 04/14/20    Page 5 of 16


Fill in this information to identify the case:

Debtor name: Longview Power, LLC, et al.
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 20-_____

                                                                                                                                      ¨ Check if this is an
                                                                                                                                              amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders, on a Consolidated Basis                                                                                          12/15

A list of creditors holding the 20 Largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
Largest unsecured claims.

    Name of creditor and complete      Name, telephone number,       Nature of the            Indicate if   Amount of unsecured claim
    mailing address, including zip     and email address of creditor claim                    claim is      If the claim is fully unsecured, fill in only unsecured
    code                               contact                       (for example,            contingent,   claim amount. If claim is partially secured, fill in
                                                                     trade debts,             unliqui-      total claim amount and deduction for value of
                                                                     bank loans,              dated, or     collateral or setoff to calculate unsecured claim.
                                                                     professional             disputed
                                                                     services, and                          Total claim, if    Deduction for      Unsecured
                                                                     government                             partially          value of           claim
                                                                     contracts)                             secured            collateral or
                                                                                                                               setoff

1   MOODY'S INVESTORS SERVICE          Raymond Pedicone                           TRADE         ¨C                                                $70,344.00
    P.O. BOX 102597                                                               PAYABLE
    ATLANTA GA 30368-0597
                                       raymond.pedicone@moodys.com
                                                                                                ¨U
                                       Tel: 212-533-1134
                                                                                                þD
2   CHALMERS & KUBECK                  Susan Hartnett                             TRADE         ¨C                                                $31,641.00
    INCORPORATED                       shartnett@candk.com                        PAYABLE
    1018 11TH STREET                   Tel: 610-494-4300                                        ¨U
    BEAVER FALLS PA 15010              Fax: 610-485-1484
                                                                                                ¨D
3   WEIR SLURRY GROUP,INC C/O          accountsreceivable.wmna@weirminerals.com   TRADE         ¨C                                                $30,588.56
    KISSICK ENERGY LLC                                                            PAYABLE
    505 VALLEYBROOK ROAD               Tel: 608-221-2261                                        ¨U
    SUITE 204
    MCMURRAY PA 15317
                                                                                                ¨D
4   GREENE COUNTY TREASURER            Darlene Humble                             TAX           ¨C                                                $22,761.43
    93 EAST HIGH STREET                dhumble@co.greene.pa.us
    WAYNESBURG PA 15370                Tel: 724-852-5225                                        ¨U
                                       Fax: 724-852-5390
                                                                                                ¨D
5   EXPRO SPECIALIZED SERVICES         Cathy Marshall
                                       cathy.marshall@exproservicesinc.com
                                                                                  TRADE         ¨C                                                $18,123.13
    PO BOX 417                                                                    PAYABLE
    WORTHINGTON KY 41183               Tel: 606-834-9402                                        ¨U
                                                                                                ¨D
6   MON POWER                          Chuck Lemley                               UTILITY       ¨C                                                $17,846.33
    5001 Nasa Blvd                     clemle2@firstenergycorp.com
    FAIRMONT WV 26554                  Tel: 304-680-3025                                        ¨U
                                                                                                ¨D
7   CH REED                            Donna Dandy
                                       accountsreceivable@chreed.com
                                                                                  TRADE         ¨C                                                $13,644.53
    301 POPLAR STREET                                                             PAYABLE
    HANOVER PA 17331                   Tel: 717-630-3109                                        ¨U
                                                                                                þD
8   SAL CHEMICAL                       ar@salchem.com                             TRADE         ¨C                                                $11,057.90
    3036 BIRCH DRIVE                   Tel: 304-748-8200                          PAYABLE
    WEIRTON WV 26062                   Fax: 304-797-8751                                        ¨U
                                                                                                ¨D
Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    Page 1
                             Case 20-10951-BLS                Doc 1      Filed 04/14/20     Page 6 of 16

Debtor   Longview Power, LLC, et al.                                                                        Case number (if known) 20-_____

    Name of creditor and complete    Name, telephone number,       Nature of the   Indicate if   Amount of unsecured claim
    mailing address, including zip   and email address of creditor claim           claim is      If the claim is fully unsecured, fill in only unsecured
    code                             contact                       (for example,   contingent,   claim amount. If claim is partially secured, fill in
                                                                   trade debts,    unliqui-      total claim amount and deduction for value of
                                                                   bank loans,     dated, or     collateral or setoff to calculate unsecured claim.
                                                                   professional    disputed
                                                                   services, and                 Total claim, if    Deduction for      Unsecured
                                                                   government                    partially          value of           claim
                                                                   contracts)                    secured            collateral or
                                                                                                                    setoff

9   NATIONWIDE EMPLOYEE              Dax Hoff                          TRADE         ¨C                                                $11,045.34
    BENEFITS                         hoffd1@nationwide.com             PAYABLE
    PO BOX 733379                    Tel: 614-435-5611                               ¨U
    DALLAS TX 75373-3379             Fax: 985-898-1770
                                                                                     ¨D
10 INTERNATIONAL CONVEYOR            Roger Boehm                       TRADE         ¨C                                                $10,441.60
   AND RUBBER LLC                    rboehm@intl-c-r.com               PAYABLE
   72 INDUSTRIAL PARK ROAD           Tel: 724-343-4225                               ¨U
   BLAIRSVILLE PA 15717
                                                                                     ¨D
11 PERFORMANCE CONSULTING            info@pcaconsulting.com            TRADE         ¨C                                                $10,292.30
   ASSOCIATES INC                    Tel: 770-717-2737                 PAYABLE
   3700 CRESTWOOD PARKWAY                                                            ¨U
   STE. 100
   DULUTH GA 30096
                                                                                     ¨D
12 FASTENAL INDUSTRIAL AND           Mary Jordan                       TRADE         ¨C                                                $9,999.24
   CONSTRUCTION SUPPLY               arwp@fastenal.com                 PAYABLE
   P.O. BOX 1286                     Tel: 304-292-7371                               ¨U
   WINONA MN 55987-1286
                                                                                     ¨D
13 SCHENCK PROCESS LLC               Jennifer Wood
                                     a.receivable@schenckprocess.com
                                                                       TRADE         ¨C                                                $9,310.51
   DEPT CH 0019747                                                     PAYABLE
   PALATINE IL 60055-9750            Tel: 785-284-6605                               ¨U
                                                                                     ¨D
14 BRAND SAFWAY INDUSTRIES           cashapplication@beis.com          TRADE         ¨C                                                $5,812.67
   (BRAND ENERGY)                                                      PAYABLE
   PO BOX 91473                                                                      ¨U
   CHICAGO IL 60693
                                                                                     ¨D
15 PPC LUBRICANTS                    Marilyn Day                       TRADE         ¨C                                                $5,137.28
   305 MICRO DRIVE                   ar@ppclubricants.com              PAYABLE
   JONESTOWN PA 17038                Tel: 888-437-5823                               ¨U
                                                                                     ¨D
16 ENECON CORPORATION                sales@enecon.com                  TRADE         ¨C                                                $4,980.00
   6 PLATINUM COURT                  Tel: 516-349-0022                 PAYABLE
   MEDFORD NY 11763-5522             Fax: 516-349-5522                               ¨U
                                                                                     ¨D
17 SD MYERS LLC                      Mary May                          TRADE         ¨C                                                $4,881.00
   180 SOUTH AVENUE                  ar@sdmyers.com                    PAYABLE
   TALLMADGE OH 44278                Tel: 330-630-7000 X3260                         ¨U
                                                                                     ¨D
18 ANDREWS INDUSTRIAL                Angie McCarty                     TRADE         ¨C                                                $4,798.79
   CONTROLS INCORPORATED             amccarty@andrewsic.com            PAYABLE
   PO BOX 251                        Tel: 412-279-5335                               ¨U
   CARNEGIE PA 15106
                                                                                     ¨D
19 HIGHLAND TANK                     Brett Ziegler                     TRADE         ¨C                                                $4,720.00
   P.O. BOX 645620                   payments@highlandtank.com         PAYABLE
   PITTSBURGH PA 15264-5620          Tel: 814-893-6654                               ¨U
                                                                                     ¨D
20 JOHNS TOWING SERVICE INC.         John L. Johnson                   TRADE         ¨C                                                $4,680.00
   PO Box 17                         Tel: 724-643-1919                 PAYABLE
   SHIPPINGPORT PA 15077                                                             ¨U
                                                                                     ¨D

Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 2
                   Case 20-10951-BLS          Doc 1        Filed 04/14/20    Page 7 of 16



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                       )
    In re:                                             )      Chapter 11
                                                       )
    LONGVIEW POWER, LLC,                               )      Case No. 20-________ (___)
                                                       )
                            Debtor.                    )
                                                       )

                                  LIST OF EQUITY SECURITY HOLDERS1

             Debtor               Equity Holders             Address of Equity Holder      Percentage of
                                                                                            Equity Held
                              Longview Intermediate        1375 Fort Martin Road
    Longview Power, LLC                                                                        100%
                              Holdings C, LLC              Maidsville, WV 26541




1      This list serves as the disclosure required to be made by the debtor pursuant to Rule 1007 of the
       Federal Rules of Bankruptcy Procedure. All equity positions listed indicate the record holder of such
       equity as of the date of commencement of the chapter 11 case.
                Case 20-10951-BLS           Doc 1         Filed 04/14/20   Page 8 of 16



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                      )
 In re:                                               )      Chapter 11
                                                      )
 LONGVIEW POWER, LLC,                                 )      Case No. 20-________ (___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                              Approximate Percentage of Shares Held

     Longview Intermediate Holdings C, LLC                                       100%
                   Case 20-10951-BLS           Doc 1        Filed 04/14/20   Page 9 of 16



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

                                                        )
    In re:                                              )      Chapter 11
                                                        )
    LONGVIEW POWER, LLC,                                )      Case No. 20-___________(___)
                                                        )
                            Debtor.                     )
                                                        )


                                  CERTIFICATION OF CREDITOR MATRIX

        Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the United
States Bankruptcy Court for the District of Delaware, the above-captioned debtor and its affiliated debtors
in possession (collectively, the “Debtors”)1 hereby certify that the Creditor Matrix submitted herewith
contains the names and addresses of the Debtors’ creditors. To the best of the Debtors’ knowledge, the
Creditor Matrix is complete, correct, and consistent with Debtors’ books and records.

         The information contained herein is based upon a review of the Debtors’ books and records as of
the petition date. However, no comprehensive legal and/or factual investigations with regard to possible
defenses to any claims set forth in the Creditor Matrix have been completed. Therefore, the listing does
not, and should not, be deemed to constitute: (1) a waiver of any defense to any listed claims; (2) an
acknowledgement of the allowability of any listed claims; and/or (3) a waiver of any other right or legal
position of the Debtors.




1      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
       number are as follows: Longview Power, LLC (1860) and Longview Intermediate Holdings C, LLC
       (1008). The Debtors’ principal offices are located at 1375 Fort Martin Road, Maidsville, West Virginia
       26541.
                          Case 20-10951-BLS                      Doc 1     Filed 04/14/20               Page 10 of 16



    Fill in this information to identify the case and this filing:

   Debtor Name          Longview Power, LLC

   United States Bankruptcy Court for the:                District of Delaware
                                                                                                     (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                     List of Equity Security Holders, Corporate Ownership
            Statement, and Certification of Creditor Matrix
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Jeffery L. Keffer
                                       04/14/2020
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Jeffery L. Keffer
                                                                                 Printed name
                                                                                 Chief Executive Officer, President, Treasurer, and Secretary
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
              Case 20-10951-BLS          Doc 1    Filed 04/14/20      Page 11 of 16




                              WRITTEN CONSENT
                 OF THE SOLE MEMBER OF LONGVIEW POWER, LLC

                                    Dated as of April 13, 2020

        The undersigned, being the sole member (the “Member”) of Longview Power, LLC
(the “Company”), hereby takes the following actions and adopts the following resolutions by
written consent as of the date hereof, pursuant to the limited liability company agreement of the
Company (as amended or amended and restated) and the laws of the state of Delaware:

        WHEREAS, the Member has reviewed and considered the presentations by the
management and the financial and legal advisors of the Company regarding the liabilities and
liquidity situation of the Company, the strategic alternatives available to it, and the effect of the
foregoing on the Company’s business;

        WHEREAS, the Member has had the opportunity to consult with the management and the
financial and legal advisors of the Company and to fully consider each of the strategic alternatives
available to the Company;

        WHEREAS, the Member has reviewed and considered presentations by the management
and the financial and legal advisors of the Company regarding that certain restructuring support
agreement (the “RSA”), the recommendation by the management of the Company that the
Company enter into the RSA, and the advantages and disadvantages to the Company soliciting
acceptances of the prepackaged chapter 11 plan of reorganization contemplated by the RSA
(the “Plan”);

       WHEREAS, the Company has negotiated the RSA with the Consenting Lenders (as
defined in the RSA); and

       WHEREAS, the RSA provides that it can be terminated if the Member determines in good
faith after consultation with outside legal counsel that proceeding with the transactions
contemplated thereby would be inconsistent with the exercise of the Member’s fiduciary duties;

        WHEREAS, after careful consideration the Member has determined that the Company’s
entry into the RSA and the performance of the transactions contemplated thereby are advisable
and in the best interests of the Company, its equity owners, its creditors, and other parties in
interest; and

        WHEREAS, after careful consideration the Member has determined that the
commencement of solicitation of the Plan consistent with the RSA is advisable and in the best
interests of the Company, its equity owners, its creditors, and other parties in interest.

Entry into the RSA and Solicitation

        NOW, THEREFORE, BE IT RESOLVED, that in the business judgment of the
Member, it is desirable and in the best interests of the Company, its equity owners, its creditors,
and other parties in interest to enter into the RSA and that the Company’s performance of its
obligations under the RSA be, and hereby is, in all respects, authorized and approved;
               Case 20-10951-BLS          Doc 1     Filed 04/14/20      Page 12 of 16




        RESOLVED FURTHER, that in the business judgment of the Member, it is desirable and
in the best interests of the Company, its equity owners, its creditors, and other parties in interest to
commence solicitation of the Plan, pursuant to section 1125(g) of the Bankruptcy Code;

       RESOLVED FURTHER, that any of the Chief Executive Officer, Chief Financial
Officer, Chief Restructuring Officer, any Executive Vice President, any Senior Vice President, any
Chief Legal Officer, or any other duly appointed officer of the Company (collectively,
the “Authorized Signatories”), acting alone or with one or more other Authorized Signatories, with
power of delegation, be, and they hereby are, authorized, empowered, and directed to execute the
RSA on behalf of the Company and thereafter commence solicitation of the Plan;

Chapter 11 Filing

        RESOLVED FURTHER, that in the judgment of the Member, it is desirable and in the
best interests of the Company (including a consideration of its creditors and other parties in
interest) that the Company shall be, and hereby is, authorized to file, or cause to be filed, a
voluntary petition for relief (the “Chapter 11 Case”) under the provisions of chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the bankruptcy court for the District of
Delaware (the “Bankruptcy Court”) and any other petition for relief or recognition or other order
that may be desirable under applicable law in the United States;

        RESOLVED FURTHER, that any of the Authorized Signatories, acting alone or with one
or more other Authorized Signatories be, and they hereby are, authorized, empowered, and directed
to execute and file on behalf of the Company all petitions, schedules, lists, and other motions,
papers, or documents, and to take any and all action that they deem necessary or proper to obtain
such relief, including, without limitation, any action necessary to maintain the ordinary course
operation of the Company’s business;

Retention of Professionals

        RESOLVED FURTHER, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the law firm of Kirkland & Ellis LLP and Kirkland & Ellis
International LLP (together, “Kirkland”) as general bankruptcy counsel to represent and assist the
Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
advance the Company’s rights and obligations, including filing any motions, objections, replies,
applications, or pleadings; and in connection therewith, each of the Authorized Signatories, with
power of delegation, is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain the services of Kirkland;

        RESOLVED FURTHER, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the law firm of Richards, Layton & Finger, P.A. as local
bankruptcy counsel to represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Company’s rights and obligations,
including filing any motions, objections, replies, applications, or pleadings; and in connection
therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be

                                                       2
              Case 20-10951-BLS          Doc 1     Filed 04/14/20     Page 13 of 16




filed an appropriate application for authority to retain the services of Richards, Layton &
Finger, P.A.;

        RESOLVED FURTHER, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the firm 3Cubed Advisory Services, LLC (“3Cubed”) to provide
restructuring advisory services to represent and assist the Company in carrying out its duties under
the Bankruptcy Code, and to take any and all actions to advance the Company’s rights and
obligations; and in connection therewith, each of the Authorized Signatories, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of 3Cubed;

        RESOLVED FURTHER, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the firm Houlihan Lokey, Inc. (“Houlihan”), as financial advisor
and investment banker to represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Company’s rights and obligations;
and in connection therewith, each of the Authorized Signatories, with power of delegation, is
hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain the services of
Houlihan;

        RESOLVED FURTHER, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ the firm of Donlin, Recano & Company, Inc. (“Donlin Recano”)
as notice and claims agent to represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Company’s rights and obligations;
and in connection therewith, each of the Authorized Signatories, with power of delegation, is
hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed appropriate applications for authority to retain the services of
Donlin Recano;

        RESOLVED FURTHER, that each of the Authorized Signatories be, and they hereby are,
authorized and directed to employ any other professionals to assist the Company in carrying out
its duties under the Bankruptcy Code; and in connection therewith, each of the Authorized
Signatories, with power of delegation, is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers and fees, and to cause to be filed an appropriate
application for authority to retain the services of any other professionals as necessary;

       RESOLVED FURTHER, that each of the Authorized Signatories be, and they hereby are,
with power of delegation, authorized, empowered, and directed to execute and file all petitions,
schedules, motions, lists, applications, pleadings, and other papers and, in connection therewith,
to employ and retain all assistance by legal counsel, accountants, financial advisors, and other
professionals and to take and perform any and all further acts and deeds that each of the Authorized
Signatories deem necessary, proper, or desirable in connection with the Company’s Chapter 11
Case, with a view to the successful prosecution of such case;




                                                      3
              Case 20-10951-BLS          Doc 1     Filed 04/14/20     Page 14 of 16




Cash Collateral and Adequate Protection

        RESOLVED FURTHER, that the Company will obtain benefits from the use of
collateral, including cash collateral, as that term is defined in section 363(a) of the Bankruptcy
Code (the “Cash Collateral”), which is security for certain prepetition secured parties (collectively,
the “Prepetition Secured Parties”) party to that certain credit agreement, dated as of April 13, 2015,
as amended, supplemented, or modified from time to time, by and among the Company, as
borrower, Longview Intermediate Holdings C, LLC, as guarantor, the other guarantors party
thereto, the lenders from time to time party thereto, the issuing banks from time to time party
thereto, and Morgan Stanley Senior Funding, Inc., as administrative agent;

        RESOLVED FURTHER, that in order to use and obtain the benefits of the Cash
Collateral, and in accordance with section 363 of the Bankruptcy Code, the Company will provide
certain liens, claims, and adequate protection to the Prepetition Secured Parties (the “Adequate
Protection Obligations”), as documented in a proposed interim order (the “Interim Cash Collateral
Order”) and submitted for approval to the Bankruptcy Court;

       RESOLVED FURTHER, that the form, terms, and provisions of the Interim Cash
Collateral Order to which the Company is or will be subject, and the actions and transactions
contemplated thereby be, and hereby are authorized, adopted, and approved, and each of the
Authorized Signatories of the Company be, and hereby is, authorized and empowered, in the name
of and on behalf of the Company, to take such actions and negotiate or cause to be prepared and
negotiated and to execute, deliver, perform, and cause the performance of, the Interim Cash
Collateral Order;

       RESOLVED FURTHER, that the Company, as debtor and debtor in possession under the
Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations,
including granting liens on its assets to secure such obligations;

General

       RESOLVED FURTHER, that in addition to the specific authorizations heretofore
conferred upon the Authorized Signatories, each of the Authorized Signatories (and their designees
and delegates) be, and they hereby are, authorized and empowered, in the name of and on behalf
of the Company, to take or cause to be taken any and all such other and further action, and to
execute, acknowledge, deliver, and file any and all such agreements, certificates, instruments, and
other documents and to pay all expenses, including but not limited to filing fees, in each case as in
such Authorized Signatory’s judgment, shall be necessary, advisable, or desirable in order to fully
carry out the intent and accomplish the purposes of the resolutions adopted herein;

        RESOLVED FURTHER, that the Member of the Company has received sufficient notice
of the actions and transactions relating to the matters contemplated by the foregoing resolutions,
as may be required by the organizational documents of the Company, or hereby waive any right to
have received such notice;

      RESOLVED FURTHER, that all acts, actions, and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of the Company,
which acts would have been approved by the foregoing resolutions except that such acts were
                                                      4
              Case 20-10951-BLS         Doc 1    Filed 04/14/20     Page 15 of 16




taken before the adoption of these resolutions, are hereby in all respects approved and ratified as
the true acts and deeds of the Company with the same force and effect as if each such act,
transaction, agreement, or certificate has been specifically authorized in advance by resolution of
the Member;

        RESOLVED FURTHER, that each of the Authorized Signatories (and their designees
and delegates) be, and hereby is, authorized and empowered to take all actions or to not take any
action in the name of the Company with respect to the transactions contemplated by these
resolutions hereunder, as such Authorized Signatory shall deem necessary or desirable in such
Authorized Signatory’s reasonable business judgment as may be necessary or convenient to
effectuate the purposes of the transactions contemplated herein; and

        RESOLVED FURTHER, that this consent may be executed by facsimile, telecopy, .pdf
signature or other reproduction, and such execution shall be considered valid, binding, and
effective for all purposes.



                                                  ***




                                                    5
             Case 20-10951-BLS       Doc 1    Filed 04/14/20    Page 16 of 16




         IN WITNESS WHEREOF, the undersigned has executed this written consent as of the date
first set forth above.


                                          Longview Intermediate Holdings C, LLC, a
                                          Delaware limited liability company, as the sole
                                          Member of the Company


                                                  By: Jeffery L. Keffer
                                                  Its: Chief Executive Officer
